Citation Nr: 0719263	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  00-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia, chronic, with paranoid 
features; personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1988 to October 
1989.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands issued in August 2003 
and May 2006.  This matter was originally on appeal from a 
March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran was previously denied for 
the related matter of service connection for a personality 
disorder in a January 1997 RO decision and was advised that 
he needed to submit new and material evidence in a January 
2000 letter.  However, the RO has adjudicated the veteran's 
claim as an original service connection claim throughout the 
course of this appeal.  In addition, the veteran's service 
personnel records have been obtained and include a 
psychiatric evaluation of the veteran conducted in September 
1989 (i.e., approximately one month before separation from 
service) and there is medical evidence showing that the 
veteran has been definitively diagnosed with various Axis I 
psychiatric disorders by mental health professionals from 
1996 to present.  Such evidence was not of record at the time 
of the January 1997 denial.  Thus, the issue currently on 
appeal is appropriately considered as an original claim for 
service-connected compensation benefits.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran was determined to have a personality disorder during 
service; however, a personality disorder is not a disability 
for VA compensation purposes.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed psychiatric disorder is related 
to military service or that a psychosis manifested to a 
compensable degree within one year of discharge.


CONCLUSION OF LAW

An acquired psychiatric disorder, including schizophrenia, 
chronic, with paranoid features and a personality disorder 
was not incurred in or aggravated by active military service 
nor may a psychosis be presumed to have incurred therein.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board initially notes that the March 2000 RO decision 
denying the veteran's claim was made before the VCAA was 
enacted on November 9, 2000.  Consequently, the veteran did 
not receive adequate VCAA notice prior to the initial denial 
of his claim.  Nonetheless, such notice defect constitutes 
harmless error in this case as the RO sent adequate VCAA 
notice to the veteran in June 2006 pursuant to the May 2006 
Board Remand and subsequently readjudicated his claim in 
February 2007, as will be explained in greater detail below.  

In correspondence dated in June 2006, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connection and 
informed the veteran that VA needed evidence showing that his 
acquired psychiatric disorder existed from military service 
to the present time.  The RO also listed the type of 
information and evidence that the veteran should provide to 
help VA make its decision and specifically asked the veteran 
to submit any evidence in his possession that pertained to 
his claim.  38 C.F.R. § 3.159 (b)(1) (2006).  The RO further 
noted that VA was responsible for getting relevant records 
from any Federal agency to include records from the military, 
VA Medical Centers and the Social Security Administration and 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Moreover, the RO explained to 
the veteran how VA determines disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
  
The Board further observes that the RO provided the veteran 
with a copy of the March 2000 rating decision, the May 2000 
Statement of the Case (SOC), and multiple Supplemental 
Statements of the Case (SSOCs) dated from May 2000 to 
February 2007, which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a mental disorders examination and nexus opinion 
in March 2004.  The Board also observes that the veteran's 
service medical records, service personnel records, private 
medical records and correspondence from January 1990 to March 
2005, Social Security Administration records and related 
correspondence, statements from the veteran's brother dated 
in December 1999 and February 2005, copies of newspaper 
articles, and the August 2001 Board hearing transcript.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
complied with its August 2003 and June 2006 Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board 
will proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Personality disorders are not diseases or injuries within the 
meaning of applicable law and regulations for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (2006).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3- 
03.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that neither the veteran nor his brother 
have the requisite medical expertise to diagnose the 
veteran's claimed disorder or render a competent medical 
opinion regarding its cause.  Thus, competent medical 
evidence showing that his claimed disorder is related to 
service is required.  


III.	Analysis 

The veteran essentially contends that his current psychiatric 
disorder was caused or aggravated by his basic training 
experience during service and was misdiagnosed as a 
personality disorder at that time.  

The competent medical evidence of record clearly shows a 
current psychiatric disorder.  For example, the March 2004 VA 
examining psychologist noted Axis I diagnoses of "paranoid 
schizophrenia, chronic, currently in partial remission" and 
"intermittent explosive disorder (intimately tied to his 
schizophrenic paranoia)" based on his evaluation of the 
veteran and review of the claims folder.  The veteran's 
private medical records dated in 2000 also contain findings 
of a current psychiatric disorder to include post-traumatic 
stress disorder (PTSD) and major depression disorder with 
psychosis.  The Board further observes that the veteran has 
been diagnosed with personality disorder not otherwise 
specified with anxious features and anti-social personality 
disorder during the time relevant to the current appeal 
period. 

In regard to service, the veteran's service medical records 
show that his psychiatric evaluation was normal at enlistment 
in October 1988 and contain no reference to a psychiatric 
disorder during service.  However, the veteran's service 
personnel records note that the veteran had an absent without 
leave (AWOL) episode in May 1989 and received multiple 
disciplinary actions in service.  The service personnel 
records also reveal that the veteran was diagnosed with an 
occupational problem on Axis I and a personality disorder not 
otherwise specified with antisocial and passive-aggressive 
features on Axis II in a service psychiatric evaluation 
conducted in September 1989.  The September 1989 examining 
psychiatrist concluded that the veteran's antisocial behavior 
existed prior to service and included numerous assaults prior 
to service and recommended that the veteran be considered for 
administrative separation.  The veteran's DD Form 214 notes 
that the veteran was separated from service due to his 
personality disorder.    

The Board recognizes that there is conflicting evidence of 
record regarding whether the veteran's psychiatric disorder 
existed prior to service.  The veteran's service medical 
records do not show a diagnosis of a psychiatric disorder at 
enlistment and the veteran's private treatment records 
indicate that the veteran did not receive any psychiatric 
treatment prior to 1995.  However, the record reveals that 
various mental health examiners have indicated that the 
veteran's current psychiatric disorder existed prior to 
service and have referenced the veteran's history of legal 
violations before service and reported suicide attempt before 
service to support their conclusions.  The Board additionally 
observes that the veteran and his representative have 
asserted at various times in written statements submitted 
during the course of this appeal that the veteran's 
psychiatric disorder existed prior to service and was 
aggravated by service.       

Nevertheless, the competent medical evidence does not show 
that the veteran's currently diagnosed psychiatric disorder 
was either caused or aggravated by military service or that a 
psychosis manifested to a compensable degree within one year 
of discharge.  Indeed, the March 2004 VA psychologist 
concluded that the veteran's psychiatric disorder was not 
caused by military service as his psychiatric disorder did 
not occur while he was on active duty or within one year of 
discharge.  The March 2004 VA psychologist also found that 
there was no aggravation of a pre-existing disorder.  In 
support of his conclusion, the March 2004 VA examining 
psychologist explained that the veteran had some difficulties 
while he was in the military with his ability to adjust and 
to follow rules and regulations; however, there was no 
indication that the veteran suffered from any type of 
psychotic symptoms or symptoms that later developed into 
schizophrenia during his military service.  The psychologist 
additionally reasoned that the veteran had no psychiatric 
treatment following service until 1995, approximately 7 years 
after discharge from service.   

The Board notes that the veteran's treating psychologist 
(V.E.B., Ph.D.) noted in a March 2005 letter that the veteran 
reported an incident that occurred in 1990 (i.e., the veteran 
reported that he heard voices and sustained multiple gunshot 
wounds after advancing on a store with a handgun), less than 
one year following discharge, which was indicative of 
psychotic behavior.  The Board, however, affords the opinion 
offered by Dr. V.E.B. less probative weight than the one 
offered by the March 2004 VA psychologist as the VA 
psychologist considered the veteran's full psychiatric 
history as documented in the claims folder to include the 
veteran's service medical records as well as the articles 
describing the 1990 incident reported by the veteran.  
Furthermore, the private hospital records documenting the 
veteran's treatment for gunshot wounds following the 1990 
incident make no reference to a psychiatric disorder, which 
further supports the March 2004 VA psychologist's opinion.      

The Board further observes that the veteran's treating 
psychologist (H.K., Ph.D.) noted in a March 2000 letter that 
it was possible that the stressor of basic training may have 
been the situation that the veteran had difficulty dealing 
with in a positive manner and the serious psychiatric 
problems noted may have then begun a more chronic course.  
However, Dr. H.K.'s notation was admittedly speculative as he 
ultimately concluded that there was not sufficient 
information available to him in order to give the 
professional opinion that the veteran's impairment and 
subsequent disability was specifically related to his 
military service.  Furthermore, there is no indication that 
his opinion was based on review of the veteran's psychiatric 
history as documented in the claims folder.  Thus, his 
opinion is also afforded less probative value than the one 
offered by the March 2004 VA examining psychologist.  Bloom 
v. West, 12 Vet. App. 185 (1999)

Moreover, the Board recognizes that the veteran's service 
personnel records show a September 1989 diagnosis of a 
personality disorder and private treatment records include 
recent diagnoses of a personality disorder, as discussed 
above.  Personality disorders, however, are not diseases or 
injuries within the meaning of applicable legislation and 
are, consequently, not subject to service connection.  38 
C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006).  Furthermore, no medical 
examiner has found that the veteran's personality disorder 
was aggravated by his military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for an acquired 
psychiatric disorder to include a personality disorder is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia, chronic, with paranoid 
features and a personality disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


